COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NOS.
2-07-077-CR
        2-07-078-CR
 
 
LARRY MARTIN ROCHE                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Larry Martin Roche
attempts to appeal from the trial court=s denial of his motions for judgment nunc pro tunc in two cases.  We do not have jurisdiction over an appeal
from an order denying a request for judgment nunc pro tunc.  Sanchez v. State, 112 S.W.3d 311, 312
(Tex. App.CCorpus
Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.CWaco 2002, pet. dism=d); see also Moffatt v. State, No. 2‑05‑372‑CR,
2005 WL 3082253, at *1 (Tex. App.CFort Worth Nov. 17, 2005, no pet.) (mem. op.) (not designated for
publication).
On March 19, 2007, we
notified Appellant that we were concerned that we lacked jurisdiction over
these appeals and that we would dismiss the appeals unless any party desiring
to continue the appeals filed with the court a response showing grounds for continuing
the appeals.  See Tex. R. App. P. 44.3.  Appellant=s response informed the court that he has filed a petition for writ of
mandamus challenging the dismissals of his motions nunc pro tunc, but nothing
in his response establishes grounds for continuing these appeals.  Therefore, we dismiss these appeals for want
of jurisdiction.  See Tex. R. App. P. 43.2(f).
PER CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
April 26, 2007




[1]See Tex. R. App. P. 47.4.